Citation Nr: 1228526	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  08-34 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for right knee strain.

2.  Entitlement to service connection for low back strain. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick Mulqueen, Law Clerk







INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 2003 to October 2007, including service in Iraq.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A right knee strain had onset in service.

2.  A low back strain had onset in service.


CONCLUSIONS OF LAW

1.  A right knee strain was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.03 (2011).  

2.  A low back strain was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.03 (2011).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the decision herein is favorable to the Veteran, VCAA compliance need not be addressed.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.
 
Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 





Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran served in combat, the combat provisions of 38 U.S.C.A. § 1154(b) apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).


Facts 

Beginning in August 2006 the service treatments records show that the Veteran was followed for left ankle pain of three years' duration with recurrent ankle sprains due to instability, which had not responded to conservative treatment. In October 2006, a MRI showed a tear of the anterior talofibular ligament.  In February 2007, the ligament was reconstructed by surgery.  In May 2007, the Veteran complained of right knee pain and of low back pain.  The Veteran stated that since his ankle surgery he had put more weight on his right knee and that his back pain started at about the same time. The pertinent findings were knee crepitus with squatting and low back pain when bending.  The assessment was right knee pain due to favoring of the knee and low back pain.  On separation examination in May 2007, the Veteran complained of right knee pain and lower back pain.  The examiner noted a history of intermittent right knee pain and low back pain without current limitations.

After service on initial VA examination in September 2007, the Veteran complained of progressive right knee pain, following ankle surgery, and recurrent low back pain.  The pertinent findings were decreased mobility due to right knee pain and low back pain with effect on some activities of daily living.  The diagnoses were right knee strain due to the left ankle ligament repair and low back strain.  The VA examiner expressed the opinion that it was as likely as not that the right knee strain was due to service, but there was no current functional loss only pain.  The VA examiner also expressed the opinion that it was as likely as not that low back strain was due to service, but there was no functional loss only pain. 

Analysis

In a rating decision in October 2007, the RO granted service connection for residuals of left ankle surgery.  







The RO denied the claims of service connection for the right knee and low back because it found no medically recognized disability of the right knee or low back, citing Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. Cir. 2001), for the proposition that pain alone without a diagnosed or identifiable underlying disability does not constitute a disability.  

The Board finds that the facts in the Veteran's claims are distinguishable from the facts in Sanchez-Benitez.  In Sanchez-Benitez, the Federal Circuit did not reach the question of whether free-standing pain alone unrelated to any current disability is a compensable disability.  The Federal Court explained a "pain alone" claim must fail when there is no sufficient factual showing that the pain derives from an in-service injury.  In this case, there is a favorable medical opinion of a nexus between the right knee pain and low back pain in service and the current right knee strain and low back strain.  Moreover, a diagnosis of strain is recognized by VA as a ratable disability in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5237 (lumbosacral strain).  And in Sanchez-Benitez, the Federal Circuit upheld the decision of the Veterans Court as the judgment of the Veterans Court rested on alternative grounds, namely, the failure of proof of a medical connection or nexus of pain and an incident in service, which is contrary to the facts in this case.  

Although the Veteran's complaints are of pain, the VA examiner diagnosed right knee strain and lower back strain related to service, and the Board finds that the Veteran does have current medically recognized disabilities.  Although the VA examiner found no functional loss, once the evidence establishes a current disability as here, functional loss is factor in rating the disability, not in determining service connection.  







Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  With evidence of symptoms in service and of current disabilities and a medical opinion that there is a relationship between the current disabilities and the symptoms experienced in service, all the elements of service connection have been met and service connection is established. 

As service connection is established on a direct basis under 38 C.F.R. § 3.303(d), the Board need not address secondary service connection.


ORDER

Service connection for a right knee strain is granted.

Service connection for a low back strain is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


